DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 2 Nov 2020.

Amendments Received
Amendments to the claims were received and entered on 2 Feb 2021.

Status of the Claims
Canceled: 8
Examined herein: 1–7 and 9–23

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This rejection is maintained verbatim from the previous Office action.

The disclosure does not describe a situation in which one node has more than one string; it does not describe a one-to-many relationship of nodes to strings.  It describes only a one-to-one relationship: each node has one and only one string, and each string corresponds to one and only one node (e.g. Figs. 3 and 4).  Having a node that represents more than one string is contradictory to the limitation that "one or more variable regions are represented as one or more alternate nodes diverging from the one or more common nodes", and would make alignment of the query sequence to the DAG impossible.

Response to Arguments - Rejections Under 35 USC § 112(a)
In the reply filed 2 Feb 2021, Applicant asserts that "the Specification as filed describes how a node may include a pointer for each connected node and how the pointer identifies a physical location in memory where the connected node is stored" (p. 9).
While the examiner agrees, this argument does not address the basis of the rejection.  The arguments discuss the feature of "how a node may be connected to multiple nodes" (Reply, p. 9), but the basis of the rejection is that the claim recites a node connected to multiple strings.  Nodes and strings are not identical.  The specification describes a data structure like
class Node {
private:
std::vector<Node*> connected_nodes;
std::string sequence;
};
but claim 11 describes a data structure like

private:
std::vector<Node*> connected_nodes;
std::vector<std::string> sequences;
// std::string uses pointers internally
};
This data structure is not supported by the originally filed disclosure, and is nonsensical in the context of the invention.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–7 and 9–23 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying a microorganism".
Mathematical concepts recited in the claims include "generating … a graph [] comprising information specifying nodes connected by edges …" and "determining optimal-scoring alignments between the one or more sequence reads and one or more paths within the graph …".

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites the non-abstract step of "using at least one processor coupled to a memory to perform" the abstract idea.  Claim 1 further recites that the mathematical graph is implemented as a "data structure" within this processor and memory; further characteristics of the graph data structure are described in claims 2, 6 and 8–11.
One of the indicia that the abstract idea is integrated into a practical application is that the combination of the abstract idea and the additional elements improves a specific technology, such as computer technology (MPEP 2106.04(d) § I).  An improvement to computer technology solves a problem that arises from the use of computer technology or that is rooted in the computer technology; or the improvement allows the computer to perform a function that it previously was not capable of performing without the abstract idea (MPEP 2106.05(a)).  By this standard, the claimed invention does not constitute an improvement to computer technology: "identifying a microorganism" is not a problem that arises from the use of computer technology, nor is it rooted it computer technology; ample prior art evidence exists (e.g. Cormen, et al. Introduction to Algorithms 2009; Crochemore, et al. Combinatorial Pattern Matching 1997; Do, et al. Algorithmica 2013; Webber, et al. US 2014/0280360) that prior to the time of invention, computers were entirely capable of transforming a set of sequences into a DAG and performing sequence alignment using that DAG.  So the claimed invention cannot properly be 
One of the indicia that the abstract idea is not integrated into a practical application is that the additional elements amount to a mere instruction to apply the exception using computer technology (MPEP 2106.04(d) § I).  One of the considerations for determining that additional (computer) elements are a mere instruction to implement the abstract idea using computer technology is that the claim invokes computers merely as a tool to perform an existing process.  As described in the rejection under § 103 below, the process of constructing a DAG from a set of sequences, and aligning a query sequence using that DAG, existed prior to the time of invention.  And more specifically, the only computational details given in the claims for how this algorithm is implemented by the computer are the statement that the DAG is created in memory, and that it has nodes and adjacency lists of pointers as described in claims 6 and 8–11.  Cormen demonstrates that implementing a DAG as a structure in memory, using nodes with adjacency lists of pointers, was a process that existed prior to the time of invention.  Hence, the additional computational elements in these claims amount to mere instructions to apply the abstract idea using a computer, so the claims do not integrate that abstract idea into a practical application of a computer implementation (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 5 recites the non-abstract element of "sequencing the nucleic acid".  Adding the step of sequencing to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of sequencing does not impose any meaningful limits on how the step of sequencing is performed.  Hence, this step constitutes insignificant extrasolution activity that merely gather the data on which the abstract idea operates.  It does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of nucleic acid sequencing constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Additionally, with respect to claims 1, 2 and 6–11, which recite a computational implementation of the algorithm using a DAG data structure, the specification describes how a DAG can be implemented using generic computer capabilities (pp. 12–15), indicates that the invention can be implemented using "any modern consumer-grade desktop computer" (top of p. 18) or "an off-the-shelf computer" (bot. of p. 22), and explicitly states that "any [computer] development environment, database, or language known in the art may be used to implement embodiments of the invention" (bot. of p. 33).  Additionally, various prior art publications of record also demonstrate that using such a computer to transform a set e.g. Cormen, et al. Introduction to Algorithms 2009; Crochemore, et al. Combinatorial Pattern Matching 1997; Do, et al. Algorithmica 2013; Webber, et al. US 2014/0280360).  Cormen even establishes that the claimed feature of storing data in different memory locations, as recited in claim 6, and the claimed feature of including memory locations (i.e. pointers) in the nodes of the data structure, as recited in claim 7, were well-understood, routine and conventional practices for creating DAG data structures.  Hence, these elements, when considered individually, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
Additionally, with respect to claim 5, which recites "sequencing the nucleic acid", this step is recited at a high level of generality, and as demonstrated by the Specification (pp. 9–12) and numerous prior art references of record (e.g. Balasubramanian US 6,833,246; Drmanac, et al. US 2013/0124100; Kain, et al. US 2011/0009278; Nyren, et al. US 6,210,891; Quake, et al. US 6,818,395; Rothberg, et al. US 2010/0301398), sequencing nucleic acids was a well-understood, routine and conventional practice in the art prior to the time of invention.  Hence, this element, when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of genetic sequence data).  See MPEP 2106.05(a) and 2106.05(h).


Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 2 Feb 2021, Applicant asserts that "the claimed subject matter reflects an improvement to computer technology for generating a graph data structure that improves sequence alignment" (p. 17).
Improving sequence alignment is not an improvement to computer technology, or any other technology.  It is, at most, an improvement to a mathematical algorithm, or improved information about a natural phenomenon (i.e. the similarity of two biological sequences).  Both of these are abstract ideas, not technology.  As explained above, the claimed invention merely invokes computer technology as a convenient tool by which to perform this fundamentally non-technological, abstract process of comparing information through mathematical operations.
Applicant further asserts that the invention "reduces the complexity of the graph data structure by removing the artificial sequence paths that can lead to false positive alignments" (p. 18).
Again, while this feature may be an improvement to a sequence alignment algorithm, it is not an improvement to the computer itself.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5 and 12–23 are rejected under 35 U.S.C. 103 as being unpatentable over Pruesse, et al. (Bioinformatics 2012); Wajid, et al. (Bioinformatics 2002); and Raphael, et al. (Genome Research 2004).
This rejection is maintained from the previous Office action.  Minor revisions have been made to further explain how the teachings of Raphael suggest a modification to the method of Pruesse that results in the claimed limitations.
With respect to claim 1, Pruesse teaches
a.	obtaining a plurality of sequences 5S rRNA, tRNA and U5, which are conserved genes (p. 1826 § 4)
loc. cit.), thereby identifying conserved bases and variable bases in the gene (e.g. p. 1824, Fig. 1)
c.	creating a partial order alignment (POA) graph from the MSA, wherein the conserved bases are represented as single nodes and the variable bases are represented as alternative nodes (p. 1824, Fig. 1 and § 2.2); each sequence in the MSA has a path through the POA
d.	obtaining a candidate or candidate sequence (p. 1825 § 2.3; p. 1826, bot. of col. 2)
e.	determining possible alignment between the candidate sequence and the reference POA using a dynamic programming algorithm, which backtracks through the graph (p. 1825 § 2.3)
f.	using the optimal-scoring alignment to classify the candidate sequence (p. 1826 § 3.2), which constitutes "identifying one or more microorganisms"
In Pruesse, each node corresponds to a single nucleotide; the string stored in the nodes of Pruesse comprise one symbol.  Pruesse does not teach that the node information "includes a respective string of symbols"; i.e. multiple symbols.
Wajid teaches that, in a directed graph in which nodes represent nucleotide sequences, "nodes that have an indegree = outdegree = 1 are collapsed to form one giant node called unitig" (p. 61, Fig. 3G and its caption).  In other words, a chain of nodes, each including a single nucleotide, and each having one incoming edge and one outgoing edge, can be collapsed into a single "unitig" node that includes a string of multiple nucleotides.  One of the POAs illustrated by Pruesse (p. 1824, Fig. 1) has two such chains: "C → G" and "C → A", suggesting that the POA graph of Pruesse can be modified to include such "unitig" nodes where appropriate.

Raphael teaches a method of aligning many sequences using an A-Bruijn alignment, which is similar to the partial order alignment graph taught by Pruesse.  Raphael teaches that the graph can be simplified by removing short cycles, and that short cycles can be removed by "removing matches in the alignment" (p. 2344, bot. of col. 2).  Raphael also teaches that it is advantageous to simplify short edges with low multiplicity (i.e. sequences that are mostly divergent, but for a few spurious matching nucleotides) by identifying important edges and re-threading the alignment.
By applying these teachings to the POA graph alignment method of Pruesse, complex regions of the POA can be simplified by eliminating spurious matches between variable regions.  Spurious matches within variable regions will always occur when five or more nucleotide sequences are aligned.  Since nucleotide sequences have only four possible bases at any position, given a group of five or more sequences, at least two of them must match at every position, resulting in spurious matches within the alignment.  By eliminating these spurious matches, each variant can be represented as a single unitig node, which more clearly illustrates the structure of the sequence variations, and reduces the number of paths through the graph that do not actually correspond to a real sequence.  As a consequence of eliminating the spurious matches, the nodes representing the variant sequences will have strings in which the nucleotide at a given position in one node is identical to a nucleotide in the corresponding position in a different node; i.e. "alternate nodes representing a first variable region are associated with respective strings of symbols that have matching nucleotides at one or more same sequence positions within the first variable region".
With respect to claim 2, Pruesse teaches that the partial order graph is a DAG (p. 1824 § 2).

With respect to claim 5, Pruesse teaches that the candidate sequences were created by sequencing nucleic acids (p. 1823, mid. of col. 2).
With respect to claim 12, Pruesse teaches that 16S rRNA is a conserved gene among microorganisms (p. 1824, top of col. 1).
With respect to claim 13, Pruesse teaches retrieving sequences from a database (p. 1826 § 4).
With respect to claim 14, Pruesse teaches reporting the best matches based on fractional identity calculated from the alignment (p. 1826 § 3.2).
With respect to claims 15 and 16, Pruesse teaches that sequence databases typically comprise sequences from more than 100,000 organisms (p. 1823, col. 2).  The DAG can be constructed from any number of sequences (p. 1824 § 2.2), and alignment is performed with the DAG itself as the reference (p. 1825 § 2.3), not the sequences themselves.
With respect to claim 17, Pruesse teaches using dynamic programming to align the candidate sequence to the reference sequence, which includes calculating match scores between the candidate and reference and finding the optimal-scoring alignment of the candidate and reference by backtracking through the scoring matrix (p. 1825 § 2.3).
Claims 18–20 are directed to a computer system that implements the methods of claims 1, 3 and 16.  Pruesse teaches implementing the organism identification method using a computer system (p. 1826 § 3).
With respect to claim 21, Pruesse teaches that the candidate sequence is identified by comparing it to the sequences in the multiple sequence alignment (p. 1826 § 3.2), which is a row-column structure (i.e. a "table") of sequences and corresponding organisms (p. 1825, top of col. 1; p. 1824, Fig. 1).
i.e. the graph prior to unitig collapse).  So to backtrack through the graph in the manner taught by Pruesse, the algorithm must not backtrack to a preceding node until it has reached the beginning of the string; the algorithm must operate by "looking backward to any node occurring in the graph data prior to the node if and only if a symbol of the one or more sequence reads comprises the first symbol of the string associated with the node".
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Wajid — that a chain of nodes, each with only one incoming edge and only one outgoing edge, can be collapsed into a single node — and modified the POA graph of Pruesse to include such "unitig" nodes.  Given that both Pruesse and Wajid are directed to creating and manipulating DAGs that represent nucleotide sequences, said practitioner would have readily predicted that the modification would successfully result in the method of Pruesse using a POA graph "wherein the information [of the graph] includes a respective string of symbols for each of the at least some of the nodes".
Said practitioner also would have followed the teachings of Raphael — that eliminating spurious matches between identical nucleotides in a variant region advantageously simplifies an alignment graph — and modified the method of Pruesse and Wajid to eliminate spurious matches in the POA graph, thereby allowing larger unitigs to be formed, and the structure of the variable regions more clearly described.  Given that the alignment graph of Pruesse and Wajid can be manipulated in the same way as the alignment graph of Raphael, and that all these references are directed to using directed graphs to 
The invention is therefore prima facie obvious.

Claims 6, 7 and 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Pruesse, Wajid and Raphael as applied to claims 1 and 2 above, and further in view of Cormen, et al. (Introduction to Algorithms 2009).
This rejection is maintained verbatim from the previous Office action.
Pruesse teaches creating a "directed acyclic graph" data structure, but does not teach how that data structure is actually implemented.
Cormen teaches that directed acyclic graphs are commonly implemented as adjacency lists: each vertex contains a list of the vertices to which it is connected, possibly by way of pointers to those vertices (p. 590), as in claims 6, 9 and 10.  Different data cannot be stored in the same location in memory, so each vertex and its constituent string must be "stored at different physical locations in the memory", as in claim 6.  A "pointer" inherently "identif[ies] a physical location in the memory device" where the pointed-to data — in this case, a node or vertex — is stored, as in claims 7, 10 and 11.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Cormen and implemented the DAG of Pruesse, Wajid and Raphael as a list of pointers to adjacent vertices.  Given that Cormen teaches that this is a standard implementation of any kind of graph data structure, said practitioner would have readily predicted that the combination would successfully result in a method in prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 2 Feb 2021, Applicant argues that "no combination of Pruesse, Wajid and Raphael describes 'alternate nodes representing a first variable region are associated with respective strings of symbols that have matching nucleotides at one or more same sequence positions within the first variable region,' as recited in claim 1" (p. 15) because "a modification of the PO-MSA of Pruesse would not result in a graph having alternate nodes for the positions replaced by the edge" (p. 15).
This argument is flawed because, first, it is based on teachings of Raphael that the examiner does not rely on for establishing obviousness, and second, improperly conflates the ABA graph of Raphael with the POA graph of Pruesse.  Applicant's arguments are based on an extrapolation of the illustration in Fig. 4 of Raphael (Reply, p. 14).  But the examiner has not relied on Fig. 4 of Raphael for establishing obviousness.  Rather, the examiner has relied on the teachings of Raphael regarding techniques for simplifying graphs based on sequence alignment, specifically that such techniques include moving gaps and removing matches.  Fig. 4 of Raphael illustrates how those techniques can be applied to ABA graphs.  Though the ABA graphs of Raphael are similar to the POA graphs of Pruesse, they are not identical (Fig. 2 of Raphael).  Because ABA graphs are cyclic and POA graphs are acyclic, the way in which "moving gaps or removing matches in the alignment" applies to ABA graphs is slightly different than how it applies to POA graphs.   Applicant's arguments fail to consider these differences.
[AltContent: rect]For example, three sections of real E. coli 16S rRNA are aligned as follows:Following the teachings of Pruesse, with chains collapsed into unitigs as taught by Wajid, results in the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
following POA graph:An alignment of three sequences results in 18 possible paths from the start node to the end node, and many bulges.  The false paths and bulges are caused by the three spurious nucleotide matches within the otherwise variable region.  Both Wajid and Raphael teach that such complications in the graph are undesirable; an alignment graph should be as simple as possible without violating the ground-truth sequences.
Raphael teaches a technique for simplifying graphs and eliminating bulges1: "moving gaps or removing matches in the alignment".  Removing matches in the alignment does not alter the underlying sequence; it simply considers an aligned position in the sequence to not match even though the sequences have identical bases at that position.  The discussion of Raphael of aligning or distinguishing "regions" of sequences, rather than single nucleotides (p. 2344 § "Methods"), reinforces the idea that 
By removing the three spurious matches within the variable region, the graph is greatly simplified:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Removing the matches does not alter the underlying sequence.  The three variable region nodes all have "A" at the third position, and "UU" at the antepenultimate and penultimate positions.  The graph has the characteristic that "alternate nodes representing a first variable region are associated with respective strings of symbols that have matching nucleotides at one or more same sequence positions within the first variable region".  Hence, applying the teachings of Raphael to the method of Pruesse and Wajid results in the contested limitation.
Even though Raphael deals with ABA graphs and Pruesse deals with POA graphs, the teachings of Raphael demonstrate that the ordinary skill in the art encompasses understanding of the similarities and differences between the two types of graphs, and how characteristics of the one may or may not apply to the other.  And even though Raphael deals with ABA graphs and Pruesse deals with POA graphs, the procedures that Raphael teaches for simplifying graphs — "moving gaps or removing matches in the alignment" — are performed at the sequence alignment stage, prior to the graph construction stage.  So those techniques can be used regardless of whether an ABA graph or a POA graph is subsequently constructed from the sequence alignment.  Hence, one of ordinary skill in the art would have the skills necessary to apply the teachings of Raphael to Pruesse, and would have readily expected that the application would successfully result in the desired method of simplifying the graph by removing spurious matches within variable regions.
.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Raphael "distinguish[es] directed short cycles, whirls, and undirected cycles, bulges" (p. 2344, bot. of col. 2) because Raphael deals with A-Bruijn graphs, which are cyclic graphs.  But because the graph in Pruesse is an acyclic graph, the distinction between whirls and bulges irrelevant: inconsistencies and gaps in the alignment result in false paths or bulges in a POA graph.  So the procedures taught by Raphael for removing whirls in a cyclic graph, "moving gaps or removing matches in the alignment", apply to removing false paths and bulges in the acyclic graph of Pruesse.